Citation Nr: 1647620	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for left ulnar compressive neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in September 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's left ulnar compressive neuropathy was incurred in or caused by his active military service.


CONCLUSION OF LAW

The criteria for service connection for left ulnar compressive neuropathy have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran submitted a March 2009 private treatment record from Dr. Bear showing a diagnosis of ulnar compressive neuropathy at both the elbow and through Guyon's canal. 

In October 2009 and November 2012, the Veteran received VA medical examinations for his left ulnar compressive neuropathy. The October 2009 examiner's opinion was unclear. The November 2012 examiner opined that it was less likely than not that the Veteran's left ulnar compressive neuropathy was related to his military service. 

The Veteran also submitted a January 2013 private medical opinion from Dr. M.T. that provides a positive nexus opinion between the Veteran's military service and his left ulnar compressive neuropathy. 

The evidence is in relative equipoise. Affording the Veteran the benefit of the doubt as required by law, the Veteran's left ulnar compressive neuropathy incurred in or was the result of his active military service. The Board will therefore grant service connection for left ulnar compressive neuropathy. 

In its December 2013 Supplemental Statement of the Case, the RO denied service connection for the Veteran's left ulnar compressive neuropathy, finding that those symptoms were already compensated for in the Veteran's service-connected carpal tunnel syndrome. However, the question of an appropriate disability rating is separate from the question of service connection. While service connection is presently granted, the Board expresses no opinion regarding the severity of the left ulnar compressive neuropathy. The RO will therefore assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

In determining the appropriate disability rating, the RO will consider all applicable laws as to this separate consideration. Compare 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 


ORDER

Service connection for left ulnar compressive neuropathy is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


